Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 23, 2016

                                       No. 04-16-00553-CV

    SHELL WESTERN E&P, INC., Liberty Mutual Insurance Co., and Fidelity & Deposit
                          Company of Maryland,
                                 Appellants

                                                 v.

      PREFERRED QUALITY CHEMICALS LLC, and Native Oilfield Services, LLC,
                             Appellees

                   From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2014CVF000297 D2
                         Honorable Monica Z. Notzon, Judge Presiding

                                          ORDER
        The reporter’s record is due October 3, 2016. The court reporter has filed a notice stating
that the record will not be timely filed because appellants have not made a proper arrangements
for the preparation of the reporter’s record. See TEX. R. APP. P. 34.6(b), 35.3(b). We order
appellants, Shell Western E&P, Inc. (SWEPI), Liberty Mutual Insurance Company, and Fidelity
and Deposit Company of Maryland to provide written proof to this court by October 3, 2016
that (1) they have requested a reporter’s record with a designation of the hearings and the dates
of those hearings needed for appeal, and (2) either the reporter’s fee has been paid or
arrangements satisfactory to the reporter have been made to pay the reporter’s fee. See TEX. R.
APP. P. 34.6(b)(1); 35.3(b). If appellants fail to provide such proof by the date ordered,
appellants’ briefs will be due October 20, 2016, and the court will only consider those issues or
points raised in appellants’ brief that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court